Grant, C. J.
The contract on which this suit is based is sufficiently stated in 119 Mich. 438. This suit is for a second installment of the weekly stipend agreed upon by *166that contract. The defense is the same as in that case, and the further defense was interposed .that the prior suit is a bar to this. It was there held that this was not a. mere contract of service. The case is not, therefore, within the rule stated in Continental Ins. Co. v. Lumber Co., 93 Mich. 139 (32 Am. St. Rep. 494), and authorities there cited. The contract provides for the payment of $20 weekly until it is terminated in the manner therein provided. Defendants cannot disregard one part of the contract, and have the benefit of the other.
Judgment affirmed.
The other Justices concurred.